Citation Nr: 0116371	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from August 1999.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1958, 
and from August 1960 to May 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 30 percent for PTSD, effective from August 1999.  
Thereafter, a January 2000 rating decision increased the 
evaluation for this disorder to 50 percent, effective from 
August 1999.  The veteran has continued the appeal.  The 
Board also notes that since the veteran filed a notice of 
disagreement with the initial rating assigned at the time of 
the grant of service connection for PTSD, the Board is 
required to consider the appropriateness of the rating for 
this service-connected disability from the date of the 
establishment of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board concludes, however, that remand is warranted so 
that the veteran may be afforded a comprehensive Department 
of Veterans Affairs (VA) PTSD examination to better permit 
the Board to assess the level of the veteran's service-
connected PTSD disability during the relevant time period.  
With respect to the remaining issues of entitlement to 
service connection for tinnitus and hearing loss, the Board 
finds that recent legislative changes require that these 
issues must also be remanded for further procedural 
development.  


REMAND

As was noted above, the record reflects that service 
connection for PTSD was granted effective from August 1999.  
While this disability was first assigned an evaluation of 30 
percent, the most recent rating decision in January 2000, 
assigned an evaluation of 50 percent.  These assessments were 
based on comprehensive evaluations conducted in connection 
with treatment received at the VA over the period of July 
1999 to January 2000.  The record discloses, however, 
significant variations in global assessment of functioning 
(GAF) scale scores given during this period from 66 and 38 in 
August 1999, to a score of 20 and 47 over the previous year 
in December 1999.  What the Board can not extract from the 
current record is a clear sense of whether the condition 
itself actually varied this significantly during this 
interval.  If there was not such a significant variance, it 
is not clear which level of disability correctly represents 
the "baseline."  Moreover, even assuming there was 
variance, the duration of the most significant pathology is 
not clear.  Therefore, the Board finds that a comprehensive 
formal VA PTSD examination is necessary to explain these 
discrepancies and to better enable the Board to properly 
assess the level of disability experienced by the veteran 
during the relevant time period.  Such examination would also 
permit the Board a clearer basis on which to assess the 
appropriateness of "staged" periods of increased evaluation 
to which the veteran may be entitled under Fenderson v. West, 
supra.  For example, following the assignment of the GAF of 
20 in December 1999, while the outpatient records would seem 
to indicate improvement in the veteran's condition as of 
January 2000, on the current record, it is difficult to 
assess the extent of that improvement or the period of time 
to which it would apply.

With respect to the issues of entitlement to service 
connection for tinnitus and bilateral hearing loss, the Board 
notes that the RO denied both claims as not well grounded.  
While this was the correct standard at the time the RO 
entered its decision, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
VCAA) subsequently eliminated the requirement that a veteran 
initially present a well-grounded claim.

The Board further notes that while the RO correctly pointed 
out that there is no current evidence of a hearing loss in 
the record, the veteran has reported tinnitus.  Tinnitus is a 
subjective phenomenon that falls into the very limited 
category of disabilities that can be demonstrated by lay 
evidence.  One of the few, if not the only form of limited 
objective confirmation for the presence of tinnitus is 
audiometric testing that may confirm the presence of findings 
consistent with the type of damage to the eighth cranial 
nerve commonly associated with tinnitus as well as hearing 
loss due to acoustic trauma.  Audiometric testing may also 
sometimes "match" the frequency of the tinnitus.  

While the RO correctly held at the time of its adjudication 
that there was no competent evidence of a nexus between this 
disability and service, the subsequent legislative change has 
imposed additional considerations with respect to when a VA 
examination is warranted.  The record shows the veteran 
performed duties in service as a combat crewman in tanks that 
indicate significant noise exposure.  Therefore, with regard 
to the claim for service connection for tinnitus, the Board 
believes that under the VCAA a VA examination is warranted to 
provide evidence necessary to decide the case on the question 
of whether there is a link between service and any current 
disability due to tinnitus.  Since such an examination will 
also shed light on the claim for service connection for a 
hearing loss, the Board finds it would be a waste of 
adjudicative resources to resolve the hearing loss claim at 
this time.  

The other salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board would like to advise the veteran that he will be 
required to report for examinations, and if he does not, this 
may have adverse consequences on his claims as the 
information requested on the examinations addresses questions 
of causation and symptomatology that are vital in these 
claims.  38 C.F.R. § 3.655 (2000).  It is therefore vital 
that he report for the examinations scheduled in conjunction 
with this remand.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for PTSD, bilateral 
hearing loss and tinnitus.  Any medical 
records other than those now on file 
pertaining to the above-noted disorders 
should be obtained and associated with 
the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.  With respect to any Federal 
Government records, the VCAA requires 
that the RO must discharge the 
obligations set forth in (7) above

3.  The RO should make appropriate 
arranges for a VA examination with 
respect to the veteran's claims for 
service connection for tinnitus and 
bilateral hearing loss.  The purpose of 
the examination is to determine whether 
the clamed disabilities exist, and if 
so, to provide a medical opinion as to 
the degree of medical probability that 
the disabilities are linked to service.  

4.  The RO should also arrange for a 
special psychiatric examination of the 
appellant for the purpose of ascertaining 
the extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examination report should include a 
detailed account of all pathology found 
to be present by the examiner.  

If there are psychiatric disorders 
present other than PTSD, the examiner 
should reconcile the diagnoses, and 
provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disability.  

If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified.  

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  The 
examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

Based upon the current examination and a 
review of the record, the examiner must 
also be requested to express an opinion 
as to the severity of the service-
connected psychiatric disorder over the 
period from August 1999 to the present.  
Specifically, the examiner should 
indicate whether there has made a 
material difference in the level of 
pathology during this period.  If not, 
the examiner should express an opinion as 
to what level of pathology best 
characterizes the disability.  If there 
has been a material difference in the 
level of pathology, the examiner should 
indicate what the difference or 
differences have been, and what was the 
duration of those differences. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should then readjudicate the issue of 
entitlement to an evaluation in excess 
of 50 percent for PTSD and the claims 
for service connection for tinnitus and 
bilateral hearing loss in light of the 
VCAA.

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




